        Case 17-16491-jkf            Doc 44      Filed 01/18/20 Entered 01/19/20 00:51:23                          Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 17-16491-jkf
John R. Griffith                                                                                           Chapter 13
Evelyn Griffith
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Antoinett                    Page 1 of 1                          Date Rcvd: Jan 16, 2020
                                      Form ID: trc                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2020.
14027220       +Wilmington Savings Fund Society, FSB, as Trustee,   c/o Carrington Mortgage Services, LLC,
                 1600 South Douglass Road,   Anaheim, CA 92806-5948

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 15, 2020 at the address(es) listed below:
              BRAD J. SADEK    on behalf of Debtor John R. Griffith brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK    on behalf of Joint Debtor Evelyn Griffith brad@sadeklaw.com, bradsadek@gmail.com
              MATTHEW CHRISTIAN WALDT    on behalf of Creditor   WILMINGTON SAVINGS FUND SOCIETY, FSB, AS
               TRUSTEE OF STANWICH MORTGAGE LOAN TRUST A mwaldt@milsteadlaw.com, bkecf@milsteadlaw.com
              POLLY A. LANGDON    on behalf of Trustee FREDERICK L. REIGLE ecfmail@readingch13.com
              SCOTT F. WATERMAN (Chapter 13)    ECFMail@ReadingCh13.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                             TOTAL: 6
     Case 17-16491-jkf               Doc 44       Filed 01/18/20 Entered 01/19/20 00:51:23                               Desc Imaged
                                                Certificate of Notice Page 2 of 2

2100 B (12/15)


                                       United States Bankruptcy Court
                                                  Eastern District of Pennsylvania
                                                      Case No. 17-16491-jkf
                                                           Chapter 13

In re: Debtor(s) (including Name and Address)

John R. Griffith                                                      Evelyn Griffith
15112 Endicott Street                                                 15112 Endicott Street
Philadelphia PA 19116                                                 Philadelphia PA 19116



                        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case
by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk’s office of this court on 01/15/2020.



Name and Address of Alleged Transferor(s):                                            Name and Address of Transferee:
Claim No. 14: Wilmington Savings Fund Society, FSB, as Trustee, c/o Carrington        Wilmington Savings Fund Society, FSB
Mortgage Services, LLC, 1600 South Douglass Road, Anaheim, CA 92806                   c/o AMIP Management
                                                                                      3020 Old Ranch Parkway, Suite 180
                                                                                      Seal Beach, CA 90740




                                       -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.


Date:     01/18/20                                               Tim McGrath
                                                                 CLERK OF THE COURT
